Citation Nr: 0631789	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
July 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The veteran served two tours of duty in the Republic of 
Vietnam as an Army aircraft mechanic.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Although a number of medical records show a diagnosis of 
PTSD, none meet the requirements of DSM-IV.  The earliest 
diagnosis of PTSD was by a private internal medicine 
physician who noted "post-traumatic stress disorder; please 
evaluate and treat as indicated" on a prescription slip.  No 
other information was provided.  In January 2003, a VA 
psychiatrist noted a diagnosis of PTSD using a "check the 
box" evaluation form.  Diagnostic criterion A requires 
exposure to a traumatic event in which (1) the person was 
exposed to events involving threatened or actual death or 
serious injury and (2) the person's response involved 
intense fear, helplessness, or horror.  Only the first 
factor was indicated as present for the veteran.  In 
addition, the diagnosis does not address criterion F on 
whether the symptoms cause clinical distress or impairment 
of social, occupational, or other important areas of 
functioning.  Finally, a March 2005 VA psychiatric 
evaluation stated the veteran's diagnosis as a history of 
PTSD with anxiety attacks.  All evaluations and outpatient 
treatment records are silent on the identity of the stressor 
events and their relationship, if any, to the veteran's 
mental disorder. 

If a diagnosis of a mental disorder does not conform to DSM-
IV or is not supported by the findings on the examination 
report, the report shall be returned to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2006).  
Because the previous diagnoses are old and incomplete, an 
examination by an appropriate VA psychiatrist is necessary 
to determine the veteran's current disorder in accordance 
with DSM-IV. 

Service personnel records showed that the veteran served in 
Vietnam but do not indicate that the veteran was in combat 
or that his duties included combat action.  Although the RO 
requested additional information in correspondence in April 
2002, the veteran provided only general descriptions of 
incidents in which he came under enemy fire, but without 
dates, unit names, or other information that would permit 
verification by service agencies.  If the veteran receives a 
qualifying diagnosis of PTSD, a request for additional 
information from the veteran on the stressor events and a 
request for verification from the service agency are 
necessary to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner with the claims file and 
request that he note his review.  
Request that the examiner provide a 
diagnosis of the veteran's current 
mental condition.  If there is a 
diagnosis of PTSD, the examiner should 
discuss which stressor events support 
the diagnosis and the contribution, if 
any, of post-service issues to the 
veteran's condition.  If a diagnosis of 
PTSD is not warranted, the examiner 
should state which element(s) of a DSM-
IV diagnosis of PTSD are not met.

2.  Then, if the veteran is diagnosed 
with PTSD in accordance with DSM-IV, 
request additional information from the 
veteran regarding the stressor events 
sufficient for verification by the 
appropriate service agencies.  
Information should included dates, 
places, unit assignment, duties, names 
of other persons involved, and a 
description of the traumatic events. 

3.  Then, if the veteran is diagnosed 
with PTSD in accordance with DSM-IV, 
request verification of the events or 
confirmation that the veteran was 
engaged in combat action from the 
appropriate service agencies.  Associate 
any records with the claims file. 

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


